IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 18 EM 2020
                                               :
                    Respondent                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
LUIS GONZALEZ,                                 :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 29th day of April, 2020, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc, the “Appellant Request Motion for Stay and Remand

of the Proceedings Due to Extraordinary Circumstances,” the “Motion for New Trial Due

to After Acquired Evidence,” and “Application to Supplement” are DENIED.